COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Cameron Michael Moon

Appellate case number:      01-18-01014-CR

Trial court case number:    1467534A

Trial court:                182nd District Court of Harris County

       On April 5, 2021, the State filed a motion for leave to supplement its response to
the motion for rehearing filed by appellant, Cameron Michael Moon, in conjunction with
its supplemental response. Moon responded on April 6, 2021 and requested until April
20, 2021 to file a reply to the State’s supplemental response.

        We grant the State’s motion for leave to file a supplemental response.

        Moon’s reply to the State’s supplemental response is due on or before April 20,
2021.

        It is so ORDERED.

Judge’s signature:            /s/ Veronica Rivas-Molloy___________________________
                               Acting for the Court

The panel consists of Justices Goodman, Hightower, and Rivas-Molloy.

Date: ___April 13, 2021____